DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-4, 7, 8, 10-14, 17, 18, 20, and 21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Krishnamurti (US 6535817 B1), Lehmann et al. (US 20140236331 A1), Copley (US 20080270030 A1), Curry (US 20100026809 A1), and Haas et al. (US 20150212236 A1), either singularly or in combination, fail to anticipate or render obvious a system, comprising: a sensor array comprising a plurality of weather and/or environmental sensors at a venue of a sporting event that detect and output data indicative of current weather and/or environmental conditions, wherein at least one of the weather and/or environmental sensors moves based on concentrations of participants and/or spectators, and wherein the at least one moveable-weather and/or environmental sensor that is moveable further outputs information indicative of a real-time spatial location of the weather and/or environmental sensor to the analysis unit, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 11 is allowed because the closest prior art, Krishnamurti (US 6535817 B1), Lehmann et al. (US 20140236331 A1), Copley (US 20080270030 A1), Curry (US 20100026809 A1), and Haas et al. (US 20150212236 A1), either singularly or in combination, fail to anticipate or render obvious a method for outputting a recommendation regarding weather and/or environmental conditions at a sporting event to a remote device, the method comprising: receiving data indicative of the weather and/or environmental conditions from a sensor array comprising a plurality of weather and/or environmental sensors at a venue of the sporting event, wherein the plurality of weather and/or environmental sensors moves based on concentrations of participants and/or spectators, and wherein each of the plurality of weather and/or environmental sensor outputs information indicative of a real-time spatial location, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 21 is allowed because the closest prior art, Krishnamurti (US 6535817 B1), Lehmann et al. (US 20140236331 A1), Copley (US 20080270030 A1), Curry (US 20100026809 A1), and Haas et al. (US 20150212236 A1), either singularly or in combination, fail to anticipate or render obvious a non-transitory computer readable storage medium storing instructions that, when executed by a processor, cause a computing device to: receive data indicative of the weather and/or environmental conditions from a sensor array comprising a plurality of weather and/or environmental sensors at a venue of the sporting event, wherein the plurality of weather and/or environmental sensors moves based on concentrations of participants and/or spectators, and wherein each of the plurality of weather and/or environmental sensor 
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865